Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on September 2, 2020, which paper has been placed of record in the file.
2.           Claims 1-8 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-8 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: registering the professionals by receiving registration information…, providing a specification form to the owner…, receiving a specification form written by the owner…, receiving a bid application including bid information from the owner…, transmitting the bid information to registered professionals…, receiving bid participation application from professional…, transmitting the bid participation information to the owner…, notifying the conclusion of a contract between the owner and the professionals selected by the owner, inspecting after project is completed, and supporting payment process based on the inspection results,  which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea.  Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a platform server, and using the the platform server to perform registering, providing, receiving, transmitting, notifying, inspecting, supporting steps. The server is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of registering, providing, receiving, transmitting, notifying, inspecting, supporting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “receiving/transmitting…from/to the owner’s mobile phone, receiving/transmitting… from/to professionals’ mobile phone”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitation is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the server). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 2 of using available commercial products (server, mobile phones) to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receiving/transmitting…from/to the owner’s mobile phone, receiving/transmitting… from/to professionals’ mobile phone” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving/transmitting…from/to the owner’s mobile phone, receiving/transmitting… from/to professionals’ mobile phone” do not providing any improvements to the computer functionality, improvements to the network, improvements to the mobile phones, they are just merely used as general means for receiving and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving/transmitting…from/to the owner’s mobile phone, receiving/transmitting… from/to professionals’ mobile phone” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving/transmitting…from/to the owner’s mobile phone, receiving/transmitting… from/to professionals’ mobile phone”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the mobile phones, they just merely used as general means for receiving and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites receiving one or more information…; Claims 3-4 recite receiving the specifications…; Claim 5 recites transmitting of the bidding information…; Claim 6 recites opening a bulletin board after transmitting the bidding information…; Claim 7 recites performing the inspection process…; Claim 8 recites notifying the contract confusion, opening a chat window…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Accordingly, claims 1-8 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.     Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arthurs (US 2015/0120487).
            Regarding to claim 1, Arthurs discloses a method performed by a platform server to support a project including at least one of construction, remodeling, installation, replacement, and repair of houses or buildings, comprising:
           registering the professionals by receiving registration information from one or more professionals’ mobile phone (para [0026], Users 114 (e.g., customers and contractors) of the system 100 may be required to register with a server 106. In such an instance, each user 114 may choose a user identifier (e.g., e-mail address) and a password which may be required for the activation of services; figure 1 and para [0016], system 100 includes one or more client devices 102 (e.g., computer, television, camera, phone);
           providing a specification form to the mobile phone of the owner of the above-mentioned house or building requesting the progress of the project (para [0047], the example "About This Job" section 906 includes the customer's name, a unique quote identifier, the date the quote request was created, the current status of the quote request, the location of the job, and the square feet of the home. The "About This Job" section 906 may also include any other suitable information about the job such as spatial measurements, construction materials, available building mechanicals, water/sewer/fuel supply, voltages, geographic characteristics, available human resources, colors, sounds, etc.); 
          receiving a specification form written by the owner from the owner’s mobile phone (para [0047], The example "Customer Comments" section 908 includes any text entered by the customer 406. For example, the customer 406 may give the dimensions of the jobsite. The example "Job Site Photos" section 910 includes photos uploaded by the customer 406 of the job site. For example, the customer 406 may upload photos of an existing wall oven. The "Customer Supplied Products to Be Installed" section 912 includes information about the products selected by the customer 406, such as pictures, names, descriptions, diagrams, technical details, required tools, required parts, and/or any other information facilitating the installation, assembly, arrangement, setup, hookup, configuration, and/or other servicing of the products selected by the customer 406);
          receiving a bid application including bid information from the owner’s mobile phone, and transmitting the above-mentioned bid information to one or more registered professionals' mobile phone (para [0031], In response to sending the product identifier and the jobsite information to one or more service providers, the server 106 receives one or more service bids (block 306). For example, several installation companies may submit a quote to install the refrigerator. The server 106 may then transmit data indicative of a graphical user interface to the user's client device 102, thereby allowing the user 114 to select one of the service bids (block 308). Each service bid preferably includes a price quote and one or more time periods when the service may be performed. For example, each of the service bids may be displayed by a website where the user 114 may select one of the service bids by selecting one of the time periods);
           receiving bid participation application from one or more professionals’ mobile phone, and transmitting the bid participation information to the owner’s mobile phone (para [0032], the server 106 then receives or makes one or more bid selections (block 310). For example, the user 114 may click on one of the service bids displayed by the website. Alternatively, or in addition, a different user associated with the server 106 may make one or more bid selections. For example, a customer service agent may reduce the number of service bids that are forwarded to the end user 114. Similarly, the server 106 may make one or more bid selections automatically. For example, the server 106 may reduce the number of service bids that are forwarded to the end user 114 automatically based on price, provider, etc. If the number of service bids is reduced, but more than one service bid remains, the end user 114 preferably makes the final service bid selection (e.g., buy clicking on one of the service bids displayed by the website). In some cases, only one service bid is sent to the end user 144 (e.g., only one service bid was received from the service providers or the number of service bids was reduced to one). In such an instance, the end user 114 either approves or disapproves the service bid. The server 106 then facilitates delivery of the service associated with the product (block 312). For example, the server 106 may schedule an installation appointment, generate an installation agreement, and/or send out a bill once the installation is completed);
           notifying the conclusion of a contract between the owner and the professionals selected by the owner (para [0036], In addition, the Internet system 402 sends a message to the selected contractor 404 indicating the contractor has been hired for the job (block 9). The selected contractor 404 than performs the service for the customer 406 (block 10). When the job is completed, the Internet system 402 pays the contractor 404 for the service (block 11));
          inspecting after project is completed (para [0052], The example detailed quote section 1004 also includes an additional services section 1020, which lists additional services that will be performed such as removal of old equipment, obtaining any applicable permits, supplying materials needed to complete the service, startup and inspection of any new equipment, clean-up of job site when finished, etc.); and
          supporting payment process based on the inspection results (para [0042], The selected contractor 404 than performs the service for the customer 406 (block 10). When the job is completed, the Internet system 402 pays the contractor 404 for the service (block 11)).
          Regarding to claim 2, Arthurs discloses the method of claim 1, wherein registering the professionals comprising:
         receiving one or more information selected from the business types presented by the platform server and a ZIP code from the professionals’ mobile phone (para [0051], the detailed quote section 1004 includes detailed contractor information 1012, such as the company name, a full company address, the average reviewer's rating, and a professional rating (e.g., Better Business Bureau letter grade). The detailed contractor information 1012 also includes a "View Map" hyperlink 1014. The customer 406 may click on the "View Map" hyperlink 1014 to see a map including the contractor's location. In some embodiments, the map also includes the jobsite location, a path between the locations, a distance between the locations, and/or an approximate driving time to go from one of the locations to the other location).
         Regarding to claim 3, Arthurs discloses the method of claim 1, wherein receiving the specifications receives information selected on the mobile phone by the owner according to the specification form (para [0030], the user 114 may upload jobsite information to the server 106 (block 304). The jobsite information preferably includes text describing one or more aspect(s) of the jobsite and one or more pictures of the jobsite. For example, the user 114 may be prompted for the physical dimensions of the area where the refrigerator is to be installed as well as a picture of the area. The jobsite information may also include any other suitable information, such as a video of the jobsite, text entered by the user 114, predetermined text selectable by the user 114, etc.).
          Regarding to claim 4, Arthurs discloses the method of claim 3, wherein receiving the specifications, further comprising:
           the step of receiving at least one of drawing, photo, and video of the site of the project to be performed (para [0039], the customer 406 requests a service quote and provides photos and/or videos of the job site, photos and/or videos of the products, and/or product information to the Internet system 402 (block 1). The Internet system 402 then presents the product information and/or photos/videos to the contractors 404 and requests service quotes (block 2)). 
           Regarding to claim 5, Arthurs discloses the method of claim 1, wherein the transmitting of the bidding information comprising:
           transmitting bidding information to all registered professionals who have the same project type and similar business areas (para [0035], The retailer 402 then transmits job information, including the product details and job site details to one or more service providers 404 capable of performing the required work. The service providers 404 review the product information and job site information and submit bids over the Internet (or another network) for performing the work to the retailer 402. The retailer 402 presents the received bids to the end user 114, who selects a winning bid for performing the work). 
           Regarding to claim 6, Arthurs discloses the method of claim 1, further comprising opening a bulletin board after transmitting the bidding information to enable the professionals and the owner to post questions and answers related to bidding information (para [0049], The example "Chat With Customer" section 916 includes a transcript section 926, a comment/question input box 928, an "Attach a Photo" hyperlink 930, and a "Send" button 932. The transcript section 926 shows any prior communication between the contractor 404 and the customer 406. For example, the contractor 404 may have asked the customer 406 for additional information about the job (e.g., dimensions), and the customer 406 may have then responded with the additional information).
           Regarding to claim 7, Arthurs discloses the method of claim 1, wherein the step of performing the inspection process comprising:
          transmitting an inspection form to the professionals (para [0052], The example detailed quote section 1004 also includes an additional services section 1020, which lists additional services that will be performed such as removal of old equipment, obtaining any applicable permits, supplying materials needed to complete the service, startup and inspection of any new equipment, clean-up of job site when finished, etc.);
          receiving an inspection form in which the professional’s inspection result is displayed from the professional’s mobile phone ((para [0052], obtaining any applicable permits, supplying materials needed to complete the service, startup and inspection of any new equipment, clean-up of job site when finished, etc.);
          transmitting an inspection form in which the professional’s inspection result is displayed to the owner's mobile phone (para [0052], obtaining any applicable permits, supplying materials needed to complete the service, startup and inspection of any new equipment, clean-up of job site when finished, etc.); and
           receiving inspection results from the owner's mobile phone (para [0052],  obtaining any applicable permits, supplying materials needed to complete the service, startup and inspection of any new equipment, clean-up of job site when finished, etc.);
          Regarding to claim 8, Arthurs discloses the method of claim 1, further comprising, after the step of notifying the contract conclusion, opening a chat window through which the professionals and the owner can communicate with each other by mobile phone (para [0056], the example "Chat With Contractor" section 1200 includes a transcript section 1208, a comment/question input box 1210, an "Attach a Photo" hyperlink 1212, and a "Send" button 1214. The transcript section 1208 shows any prior communication between the customer 406 and the contractor 404). 


          
                                                            Conclusion
7.        Claims 1-8 are rejected.
8.    The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Luong (US 2021/0065259) discloses communication of a task-related request from a requester to service providers. The task-related request may specify a set of parameters, including a task completion location and a representation of the task related request. The service providers may be differentiated based on distance from each service provider to the requester.
           Patterson (US 2014/0297468) discloses consumer contractor connector apparatuses, methods and systems transform consumer project information, selected items, desired bids, milestones met, milestone payment request, accepted jobs, bid selection, and contractor information inputs via CCC various components into project payment outputs.  
          Carlson et al (US 2013/0132440) disclose a construction project administration system and method are disclosed that queries an administrator as to ownership, construction specifications, bidding parameters etc. for a proposed construction project using active first, second and third level questions and accepts and stores replies to the active questions.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                
September 22, 2022